DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 17, 2021 has been entered.

Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on November 17, 2021. Claims 1, 6, 18, and 19 have been amended. Claim 25 has been added.

Response to Arguments
Applicant's arguments filed on November 17, 2021 have been fully considered but they are not persuasive.
As to pages 6-9 of Applicant’s arguments, Applicant argued that the prior art to Yang fails to disclose the limitations: “the plurality of moveable nozzles are substantially parallel with the at least one stationary nozzle in a first state, and wherein the first state in which streams produced by the plurality of nozzles combine to form a unitary stream, or the appearance of a unitary stream.” However, the Examiner respectfully disagrees. When the cover 3 is in a state of 90% to 99% of the fully unfolded position, the nozzles 32 are substantially parallel with the stationary nozzle 6. In the state of 90% to 99 % of the fully unfolded position, nozzles 32 are in a .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “sliding member” in claim 6 is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because persons of ordinary skill in the art reading the specification understand the term to have a sufficiently definite meaning as the name for the structure that performs the function. See MPEP 2181 example: “reciprocating member”.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 9 11-14, and 20-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang (US 10,376,905 B2) with supporting evidence Yxfeldt (US 3,971,074).
With regard to claim 1, Yang discloses a nozzle assembly (Fig. 4) comprising: 
a. a plurality of nozzles (6 and 32), comprising a plurality of moveable nozzles (32 Figs. 5-8) and at least one stationary nozzle, (6) wherein the plurality of moveable nozzles (32) substantially parallel with (when the cover 3 is in a state of 90% to 99% of the fully unfolded position, the nozzles 32 are substantially parallel with the stationary nozzle 6) and surround the at least one stationary nozzle (6) in a first state (a state of 90% to 99% of the fully unfolded position), and wherein the plurality nozzles are configured to transition between the first state in which streams produced by the plurality of nozzles combine to form a unitary stream, or the appearance of a unitary stream  (in the state of 90% to 99 % of the fully unfolded position, 
b. an actuator (3 and 33) configured to transition the plurality of moveable nozzles between the first and second states (Figs 5 and 8).
With regard to claim 2, the device of Yang discloses the invention as disclosed in the rejection above. Yang further discloses each of the moveable nozzles (32) is configured to move between a closed position and an open position (Figs. 5-8).
With regard to claim 3, the device of Yang discloses the invention as disclosed in the rejection above. Yang further discloses the moveable nozzles (32)comprise a first set of moveable nozzles (32 on left 3) that pivot about a first axis (axis of left 8) and a second set of moveable nozzles (32 on right 3) that pivot around a second axis (axis of right 8) parallel to the first axis (Fig. 5).
With regard to claim 4, the device of Yang discloses the invention as disclosed in the rejection above. Yang further discloses the first set of moveable nozzles (32 on left 3) comprise a first nozzle (most upstream nozzle, Fig. 6) having movement that stops at a first angle (most upstream nozzle arranged on a curved surface) with respect to the closed position and a second nozzle (most downstream nozzle, Fig. 6) having movement that stops at a second angle (most downstream nozzle arranged on a different part of curved surface that forms a different angle) with respect to the closed position (Fig. 6).
With regard to claim 5, the device of Yang discloses the invention as disclosed in the rejection above. Yang further discloses the moveable nozzles (32) comprise a first set of moveable nozzles (32 on left 3) that move along a first plane and a second set of moveable nozzles that move along a second plane parallel (32 on right 3) to the first plane (Fig. 5).

With regard to claim 7, the device of Yang discloses the invention as disclosed in the rejection above. Yang further discloses the actuator comprises a rotating or gear driven member (33) configured such that the nozzles (32) move between the closed and open positions responsive to rotational movement of the drive member (Figs 5 and 6).
With regard to claim 9, the device of Yang discloses the invention as disclosed in the rejection above. Yang further discloses the one or more stationary nozzles (6) are configured to contribute to the collective stream when the moveable nozzles are in the first state (Fig. 8 and Col. 5 lines 41-57).
With regard to claim 11, the device of Yang discloses the invention as disclosed in the rejection above. Yang further discloses the moveable nozzles (32) comprise a first set of moveable nozzles (32 on left 3) that pivot about a first axis (axis of left 8) on a first side of the stationary nozzle (6) and a second set of moveable nozzles (32 on right 3) that pivot around a second axis (axis of right 8) parallel to the first axis on a second side of the stationary nozzle (6).
With regard to claim 12, the device of Yang discloses the invention as disclosed in the rejection above. Yang further discloses a first nozzle of the first set of moveable nozzles (32) comprises a first nozzle that stops at a first angle of inclination with respect to vertical (most upstream nozzle arranged on a curved surface) and a second nozzle that stops at a second angle of inclination with respect to vertical (most downstream nozzle arranged on a different part of curved surface that forms a different angle, Fig. 6).

With regard to claim 14, the device of Yang discloses the invention as disclosed in the rejection above. Yang further discloses a first nozzle of the first set of moveable nozzles comprises a first nozzle that stops at a first angle of inclination with respect to vertical (most upstream nozzle arranged on a curved surface) and a second nozzle that stops at a second angle of inclination with respect to vertical (most downstream nozzle arranged on a different part of curved surface that forms a different angle, Fig. 6).
With regard to claim 20, the device of Yang discloses the invention as disclosed in the rejection above. Yang further discloses a controllable mount (4/7/11), wherein the nozzle assembly is operatively connected to the controllable mount (Fig. 3).
With regard to claim 21, the device of Yang discloses the invention as disclosed in the rejection above. Yang further discloses the controllable mount (4/7/11/21) comprises: a. a mount base (4); and b. a mount arm (21) affixed to the mount base (Fig. 3).
With regard to claim 22, the device of Yang discloses the invention as disclosed in the rejection above. Yang further discloses the nozzle assembly is operatively attached to the mount arm (21, Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-19 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Dandrel et al. (US 6,076,741).
With regard to claim 15, the device of Yang discloses the invention as disclosed in the rejection above. However, Yang does not disclose a light system, wherein the nozzle assembly and light system are operatively connected together and configured to operate in coordination with one another to generate a dynamically changing defined water display.
Dandrel teaches a nozzle assembly (Fig. 4) comprising a light system (14 and 16), wherein the nozzle assembly and light system (Fig. 4) are operatively connected together and configured to operate in coordination with one another to generate a dynamically changing defined water display (Fig .4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yang, by incorporating the light system (14 and 16) with the plano-convex lens formed by the shell (80) to the nozzle assembly of Yang, for the benefit of rendering at least one jet of water luminous in a homogeneous manner to make the water streams more appealing to users (Col. 2 lines 1-4).
With regard to claims 16-19, the device of Yang as modified by Dandrel discloses the invention as disclosed in the rejection above. Dandrel further discloses the light system (14 and 16) comprises: a. one or more light panels (16); and b. one or more lights arranged in the one or more light panels, wherein the lights are capable of producing white light or colored lighting (Fig. 4). The one or more light panels (16) are arranged about the nozzle assembly (86, Fig. 4). Lights are arranged such that an angle of illumination can be controlled in either spherical or cartesian coordinates (plano-convex lens formed by shell 80, Fig. 4). Lights are arranged such 
With regard to claim 23, the device of Yang discloses the invention as disclosed in the rejection above. However, Yang does not disclose a light system, wherein the nozzle assembly and light system are operatively connected to the controllable mount and configured to operate in coordination with one another to generate a dynamically changing defined water display.
Dandrel teaches a nozzle assembly (Fig. 4) comprising a light system (14/16), wherein the nozzle assembly and light system are operatively connected to the controllable mount (21) and configured to operate in coordination with one another to generate a dynamically changing defined water display (Col. 2 lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yang, by incorporating the light system (14 and 16) with the plano-convex lens formed by the shell (80) to the nozzle assembly of Yang, for the benefit of rendering at least one jet of water luminous in a homogeneous manner to make the water streams more appealing to users (Col. 2 lines 1-4).
With regard to claim 24, the device of Yang as modified by Dandrel discloses the invention as disclosed in the rejection above. Dandrel further discloses the light system (14/16) comprises: a. one or more light panels (16); and b. one or more lights arranged in the one or more light panels, wherein the lights are capable of producing white light or colored lighting.

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752